660 So.2d 332 (1995)
Robert R. WALKER, Appellant,
v.
STATE of Florida, Appellee.
No. 94-02577.
District Court of Appeal of Florida, Second District.
August 30, 1995.
James Marion Moorman, Public Defender, and Andrea Norgard, Assistant Public Defender, Bartow, for appellant.
*333 Robert A. Butterworth, Attorney General, Tallahassee, and Robert J. Krauss, Senior Assistant Attorney General, Tampa, for appellee.
PER CURIAM.
Robert R. Walker appeals his convictions and sentences for second-degree murder with a firearm, aggravated battery with a firearm, and felon in possession of a firearm. After conducting our review of the record in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the convictions. We reverse Walker's sentences, however, because they exceed the statutory maximum.
A term of years followed by life probation exceeds the statutory maximum of forty years for a life felony. State v. Marsh, 642 So.2d 120 (Fla. 2d DCA 1994). On remand, the trial court is reminded that it must announce any special conditions of probation. Because probation conditions four and seven include special conditions, they must be announced at sentencing. See Hamilton v. State, 653 So.2d 1068 (Fla. 2d DCA 1995).
Convictions affirmed, sentences reversed, and remanded for resentencing.
DANAHY, A.C.J., and PARKER and BLUE, JJ., concur.